Citation Nr: 0818911	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1961 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and March 2006 decisions 
of the RO that denied service connection for PTSD and 
tinnitus.  

In September 2007, the veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge in 
Washington, DC.  The RO scheduled the hearing for April 2008 
and sent a notice letter to veteran, at his address of 
record, and to the veteran's representative.  The notice 
mailed to the veteran was returned as undeliverable.  

A review of the veteran's claims file indicates no other 
address to which an additional notice could be sent.  See 
Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); Cross v. 
Brown, 9 Vet. App. 18, 19 (1996); Hyson v. Brown, 5 Vet. 
App. 262 (1993).  

The veteran did not attend the hearing and, since that time, 
has not requested the opportunity to testify at another Board 
hearing.  Hence, the Board finds that the veteran's request 
to testify at a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704 (2007).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

The currently demonstrated tinnitus is shown as likely as not 
to have had its clinical onset in service after the veteran's 
exposure to sustained loud noise incident to his active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August 2004, February and November 
2006, and January, June, and August 2007, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the RO, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection for tinnitus. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The Board notes that the veteran was exposed to hazardous 
noise in the service.  Specifically, the veteran served as a 
machine gunner for two years and was also exposed to noise on 
the rifle range in boot camp.  The veteran indicated that he 
wore no hearing protection in service.  

After service, the record indicates that the veteran was 
exposed to excessive noise when he worked in construction and 
was around para-saws and heavy equipment for 25 years.  He 
wore hearing protection at times.  He also worked in a naval 
yard for one year and went hunting on occasion.  

In order to determine whether the veteran has tinnitus that 
is related to his military service, the veteran was afforded 
two VA examinations.  

The first examination was in March 2006.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report.  The examiner 
noted the veteran's medical and military history.  Military 
noise exposure was noted, to include service as a machine 
gunner for two years, as well on the rifle range in boot 
camp.  The examiner indicated that no hearing protection was 
worn in service.  

The veteran was also noted to have excessive noise exposure 
outside of the military, to include some noise when he was in 
construction and around power saws and heavy equipment for 25 
years, when working in the navy yard, and on occasional 
hunting trips.  

The veteran also reported nonlocalizing tinnitus, indicated 
to be periodic, which the veteran described as coming and 
going.  After examination, the veteran was diagnosed with 
bilateral hearing loss for VA purposes.  The examiner opined 
that the veteran's hearing loss was caused by his military 
noise exposure.  The veteran's tinnitus, however, was not 
indicated to be related to his military service, since the 
veteran reported his tinnitus as coming and going.  The 
examiner stated that this was not a pattern with tinnitus 
caused from noise exposure.  

The veteran was examined by VA in connection with his claim 
in July 2007.  The examiner indicated that the claims file 
had been reviewed in connection with the examination and 
report.  The veteran reported nonlocalizing tinnitus and 
indicated that it was there most of the time.  

The veteran indicated the onset of his tinnitus might have 
been in 1965.  The veteran's military and nonmilitary noise 
exposure was noted and, after testing, the veteran was again 
noted to have bilateral hearing loss for VA purposes.  

With respect to the veteran's tinnitus, the examiner stated 
that "[he] [could not] resolve the issue of tinnitus 
incurred from the military without resort to mere speculation 
due to the fact that his medical records [were] silent to the 
complaint of tinnitus or there [was] no complaint within a 
year of discharge.  It should also be noted that [the 
veteran] was also exposed to excessive noise both 
recreationally and occupationally outside the military 
without the benefit of hearing protection at times."  

Based on the foregoing, the Board finds that the evidence is 
in relative equipoise in showing that the veteran as likely 
as not suffers from tinnitus that is due to the initial and 
sustained exposure to acoustic trauma during his active duty 
service.  In this regard, the Board notes that the veteran 
reports having developed his tinnitus in service.  

While the VA examiner could not conclude that the tinnitus 
was due to his military service, he did not address the 
veteran's statements regarding the onset of the 
manifestations during active service.  

As a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, he is able to report when he started to 
experience his tinnitus.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is required 
because the evidence is in relative balance.  By extending 
the benefit of the doubt to the veteran, service connection 
for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of service connection for PTSD must 
be remanded for further action.  

Here, the Board notes that the veteran's medical records 
indicate an unsure diagnosis regarding his condition.  The 
veteran has been diagnosed with noncombat PTSD, but his 
primary diagnosis appears to be major depression with some 
PTSD symptoms, indicated to be less severe as depression 
improves.  

The veteran also indicated several stressors possibly 
underlying his condition.  He indicated in testimony before 
the Board and in statements submitted to the RO, that his 
Marine Corps experience itself was traumatizing, noting the 
rough treatment and hazing to which he was subjected.  He 
also pointed to two specific instances that he indicates 
underlie his current condition.  

First, the veteran indicated an incident that took place in 
the summer or fall 1963 in Norfolk Virginia, where a fellow 
marine by the name of Peroni was shot and seriously wounded 
by another marine over a dispute regarding a cigarette.  The 
veteran was driving a van at the time and the shooting took 
place in the back of the van full of other marines.  

The second incident took place in 1964 a week before the 
Marine Corp birthday.  The veteran and another marine got 
into an interracial fist fight.  Afterwards, the veteran 
indicated that he was shunned by others in the barracks and 
was afraid for his life for the next several days, as he had 
been threatened by others.   

Based on the foregoing, the Board concludes that the veteran 
should be afforded a VA examination in connection with his 
claim.  Here, the Board notes that the veteran's claims file 
presents potentially differing diagnoses of his condition.  
The Board also notes that the veteran should be allowed an 
opportunity to verify his active duty stressors.  

A VA examination is warranted in order to determine whether 
the veteran has PTSD and, if so, whether the condition is 
related to a verified in-service stressor.  The veteran 
should also be given an additional opportunity to verify any 
stressors, by buddy statements or otherwise, prior to a VA 
examination.  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  Here, 
the Board notes that the veteran has been treated for his 
condition at the Philadelphia VA Medical Center.  

Upon remand, therefore, the RO should update the veteran's 
claims file with records from this facility dated since 
August 2007.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the veteran's claims file, that have 
treated him since service for any 
psychiatric condition, to include PTSD.  
This should specifically include any 
medical treatment records from the 
Philadelphia VA Medical Center, dated 
since August 2007.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.   

2.  The RO should take all indicated 
action to contact the veteran and request 
that he provide any information, 
including dates, locations, names of 
other persons involved, etc., relating to 
claimed service stressors.  The veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the claimed stressful events 
in service and that he must be specific 
as possible, because without such details 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be advised that he 
should provide buddy statements or other 
corroborating testimony that may support 
his stressors.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support 
regarding his claimed stressors.

3.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  A 
summary of the stressors and all 
associated documents should be sent, as 
appropriate, to the Marine Corp 
Historical Center (MCHC), or to the U.S. 
Army and Joint Services  Records Research 
Center (JSRRC).   The MCHC and JSRRC 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the RO 
is unable to corroborate a stressor, the 
RO must inform the veteran of the results 
of the requests for information about the 
stressors.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

5.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim in light of all the evidence of 
record.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


